Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 8 and 15 each recite “identify …any properties of each element in the plurality of elements, and any values of each element”. It is unclear whether all or some properties and values of elements are identified, rendering the claims indefinite.
	Claims 1, 8 and 15 each recite “each empty element comprising a tag without any associated values”. However a tag in itself is an associated value, and therefore a tag with zero associated values would not exist, rendering the claims indefinite. 
Claims 1, 8 and 15 each recite “removing one or more invisible elements” and “removing one or more empty elements” without clearly specifying what the elements are removed from, rendering the claims indefinite. Examiner recommends clearly specifying what the elements are removed from (i.e. the DOM). 
Claims 1, 8 and 15 each recite “that have one or more parent elements that have been removed from the hierarchical DOM”. Since the claim does not clearly state elements are removed from the DOM, there is lack of antecedent basis for “parent elements that have been removed from the hierarchical DOM” in these claims, rendering the claims indefinite. 
	Claims 1, 8 ad 15 each recite “re-parenting the one or more remaining elements to one or more new parent elements remaining in the hierarchical DOM based at least in part on traversing the hierarchical DOM from each of the one or more remaining elements”. It is unclear what constitutes a “new parent element”, and since it is unclear as to whether or not elements are removed from the DOM- it is unclear what version of the DOM is traversed, rendering the claims indefinite.

	Claims 2, 9 and 16 each recite “all matching data table elements”. There is lack of antecedent basis for this limitation in these claims, rendering the claims indefinite.

	Claims 6, 13 and 20 each recite “child elements are absorbed”. It is unclear what constitutes “absorbed”, rendering the claims indefinite.

Claim(s) 2-7, 9-14 and 16-21 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (US 20130145255 A1) teaches removing elements from a DOM tree.
Street (US 20180004715 A1) teaches removing layout-only DOM elements and reparenting its children.
Harrison (US 20110302510 A1) teaches filtering document elements prior to rendering a DOM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178